This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 PAT DOMINGUEZ,

 3          Petitioner-Appellant,

 4 v.                                                                            NO. 33,122

 5 ERASMO BRAVO, Warden and
 6 STATE OF NEW MEXICO,

 7          Respondents-Appellees.

 8 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 9 James Waylon Counts, District Judge

10 Pat Dominguez
11 Santa Rosa, NM

12 Pro Se Appellant

13 Gary K. King, Attorney General
14 Santa Fe, NM

15 for Appellees

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.

18   {1}    Summary dismissal was proposed for the reasons stated in the notice of

19 proposed summary disposition. No memorandum opposing summary dismissal has
1 been filed and the time for doing so has expired.

2   {2}   DISMISSED.

3   {3}   IT IS SO ORDERED.



4                                              _______________________________
5                                              MICHAEL E. VIGIL, Judge


6 WE CONCUR:



7 ___________________________________
8 CYNTHIA A. FRY, Judge



 9 ___________________________________
10 M. MONICA ZAMORA, Judge




                                           2